DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first and last sentence do not contribute to the technical disclosure of the patent. The examiner recommends deleting the first and last sentence of the abstract. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 14, 15, 19, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deas et al. U.S. Patent No. 10,111,021 B2.
             Regarding claims 1 and 29, Deas discloses an electronic device (col. 13, lines 10-17, Embodiments may be implemented in a host device, especially a portable and/or battery powered host device such as a mobile telephone, and audio player, a video player, a PDA, a mobile computing platform such as a laptop computer or tablet and/or a games device for example or in an accessory device, such a headset, earbud (possibly noise-cancelling), or microphone assembly, designed for wired, or wireless connection with such host devices), comprising: a speaker (col. 13, lines 3-6, Embodiments of the present invention are particularly applicable to MEMS sensor transducers, especially capacitive transducers such as MEMS microphones and MEMS speakers), comprising: a front volume (109-first cavity); a back volume (110-second cavity, Fig. 1, col. 2, lines 30-35,  The first and second cavities 109 and 110 in association with the substrate cavity 108 allow the membrane 101 to move in response to the sound waves entering via the acoustic holes 112 in the back-plate 104. In such instances the substrate cavity 108 is conventionally termed a “back volume”, and it may be substantially sealed. The first and second cavities are the same as the front and back volumes in a typical MEMS transducer as shown in Fig. 1); and a corrugated microelectromechanical systems (MEMS) structure disposed between the front volume and the back volume (314-membrane, Fig, 3a, col. 7, lines 50-57, The membrane 314 comprises a plurality of alternate ridges and grooves which project above and below a notional main plane 316 of the membrane. Each of the ridges and grooves comprises a pair of sloped sidewalls. The membrane exhibits a generally square-wave shape. The peak of each ridge/groove comprises a substantially planar surface 317 which extends longitudinally across the membrane.)
             Regarding claim 2, Deas further discloses the corrugated MEMS structure comprises a single contiguous structure that extends, in a first dimension, from a first edge to a second edge, and includes a plurality of alternating folds disposed between the first edge and the second edge (Fig. 3c, the MEMS structure is a single structure extending along a horizontal axis between the right and left end with a plurality of alternating folds, col. 7, lines 50-59).
             Regarding claim 3, Deas further discloses the corrugated MEMS structure comprises a plurality of MEMS electrodes, each forming a part of the single contiguous structure, the part extending in a second dimension perpendicular to the first dimension, between a corresponding pair of the plurality of alternating folds (Fig. 3a, col. 7, lines 60-66).
             Regarding claim 4, Deas further discloses the first edge and second edge are fixed (Fig. 6a, col. 10, lines 4-7).
             Regarding claim 8, Deas further discloses the single contiguous structure extends, in a third dimension perpendicular to the first dimension and the second dimension (The folds extend vertically (perpendicular) relative to the horizontal axis 316), from a first end to second end, and wherein at least one of the first end or the second end is fixed (Figs. 5a, 6a and 6c, col. 10, lines 4-7).
             Regarding claim 14, Deas further discloses the plurality of alternating folds and the plurality of MEMS electrodes are evenly spaced apart along the first dimension when no voltage is applied to the corrugated MEMS structure (Fig. 6c).
             Regarding claim 15, Deas further discloses the plurality of alternating folds and the plurality of MEMS electrodes are unevenly spaced apart along the first dimension when no voltage is applied to the corrugated MEMS structure (Fig. 6a).
             Regarding claim 19, Deas further discloses each of the alternating folds comprises a corrugated fold (Fig. 3a).
             Regarding claim 30, Deas further discloses the electronic device comprises a smart phone, a wearable device, or an earbud (col. 13, lines 10-17, Embodiments may be implemented in a host device, especially a portable and/or battery powered host device such as a mobile telephone, and audio player, a video player, a PDA, a mobile computing platform such as a laptop computer or tablet and/or a games device for example or in an accessory device, such a headset, earbud (possibly noise-cancelling)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deas et al.
               Regarding claims 18 and 20, Deas does not expressly disclose each of the alternating folds comprises a thinned fold or a tented fold.  However, Deas discloses the alternating folds comprise a semi-circular shape (Fig. 6a), a sine wave shape (Fig. 6b), a square wave shape (Fig. 6c) and/or a modified square wave shape (Fig. 6d). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize and shape desired to meet the operating parameters of the speaker.
Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom U.S. Patent Application Publication No. 2014/0247955 A1in view of Deas et al.
Regarding claim 22, Nystrom discloses a method of operating a speaker (abstract, first sentence, The invention is directed to a folded electrostatic speaker.), the method comprising: applying a voltage to a corrugated diaphragm structure; and deforming, by the applied voltage, the corrugated structure to generate sound with the speaker (paragraph 0002, a first polarization voltage is applied between the first membrane and the first electrode; wherein a second polarization voltage is applied between the second membrane and the second electrode; wherein at least a portion of the first membrane and at least a portion of the second membrane move substantially perpendicularly to at least a portion of the first opening; and wherein at least a portion of the first membrane moves towards at least a portion of the second membrane or away from at least a portion of the second membrane.) Nystrom does not expressly disclose the corrugated structure is a microelectromechanical systems (MEMS) structure that is disposed between a front volume and a back volume. In a related field of endeavor, Deas discloses a speaker (col. 13, lines 3-6, Embodiments of the present invention are particularly applicable to MEMS sensor transducers, especially capacitive transducers such as MEMS microphones and MEMS speakers), comprising: a front volume (109-first cavity); a back volume (110-second cavity, Fig. 1, col. 2, lines 30-35,  The first and second cavities 109 and 110 in association with the substrate cavity 108 allow the membrane 101 to move in response to the sound waves entering via the acoustic holes 112 in the back-plate 104. In such instances the substrate cavity 108 is conventionally termed a “back volume”, and it may be substantially sealed. The first and second cavities are the same as the front and back volumes in a typical MEMS transducer as shown in Fig. 1); and a corrugated microelectromechanical systems (MEMS) structure disposed between the front volume and the back volume (314-membrane, Fig, 3a, col. 7, lines 50-57, The membrane 314 comprises a plurality of alternate ridges and grooves which project above and below a notional main plane 316 of the membrane. Each of the ridges and grooves comprises a pair of sloped sidewalls. The membrane exhibits a generally square-wave shape. The peak of each ridge/groove comprises a substantially planar surface 317 which extends longitudinally across the membrane. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a structure as taught by Deas in the speaker of Nystrom to provide the diaphragm of Nystrom to operate as a functional speaker as taught by both Nystrom and Deas.
Regarding claim 23, the combination of Nystrom in view of Deas further discloses the corrugated MEMS structure comprises a single contiguous structure that extends, in a first dimension, from a first edge to a second edge, and includes a plurality of alternating folds disposed between the first edge and the second edge (Nystrom, Fig. 1, multiple membranes 110, 140 form a continuous diaphragm from a first end (left end of the diaphragm) to a second edge (right side of the membrane) where the membranes are connected by folds between the membranes, paragraph 0032 and 0033, first sentence), wherein the corrugated MEMS structure comprises a plurality of MEMS electrodes (120, 150 – electrodes), each forming a part of the single contiguous structure, the part extending in a second dimension perpendicular to the first dimension, between a corresponding pair of the plurality of alternating folds (Nystrom, Fig. 1, the electrodes and membranes extend in a vertical direction (axis 180) perpendicular to the horizontal direction (axis 170), and wherein deforming the corrugated MEMS structure generates pressure differentials in the front volume and the back volume to generate the sound (paragraph 0031, last sentence).  
Regarding claim 24, the combination of Nystrom in view of Deas further discloses deforming the corrugated MEMS structure to generate the pressure differentials causes air to move through openings in a substrate disposed adjacent to the corrugated MEMS structure to generate the sound (Nystron, paragraph 0031, The opening (e.g., the first opening 130) may comprise an air opening such that air is either received into or released from the element 100. In an embodiment of the present invention, a voltage is applied between a membrane (e.g., the first membrane 110) and at least one electrode (e.g., first electrode 120) that is substantially parallel to the membrane. The applied voltage produces attractive and repulsive forces between the membrane and the at least one electrode resulting in a sound being produced by the movement of the membrane.)
Regarding claim 25, the combination of Nystrom in view of Deas further discloses deforming the corrugated MEMS structure comprises causing pairs of the MEMS electrodes to move toward or away from each other along the first dimension (Nystrom, paragraph 0031, a voltage is applied between a membrane (e.g., the first membrane 110) and at least one electrode (e.g., first electrode 120) that is substantially parallel to the membrane. The applied voltage produces attractive and repulsive forces between the membrane and the at least one electrode resulting in a sound being produced by the movement of the membrane.)
             Regarding claim 26, the combination of Nystrom in view of Deas further discloses deforming the corrugated MEMS structure comprises deforming the single contiguous structure in a direction that is parallel to the second dimension (paragraph 0031, last sentence, The applied voltage produces attractive and repulsive forces between the membrane and the at least one electrode resulting in a sound being produced by the movement of the membrane. Therefore, movement of the electrodes causes the membrane to move and necessarily causes the area at the folds to move in the direction parallel to the electrodes i.e., parallel to the second dimension.)
             Regarding claim 27, the combination of Nystrom in view of Deas further discloses deforming the corrugated MEMS structure comprises deforming the single contiguous structure in a direction that is parallel to the second dimension (paragraph 0031, last sentence, The applied voltage produces attractive and repulsive forces between the membrane and the at least one electrode resulting in a sound being produced by the movement of the membrane. Therefore, movement of the electrodes causes the membrane to move and necessarily causes the area at the folds to move in the direction parallel to the electrodes i.e., parallel to the second dimension.)
            Claims 16, 17 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nystrom in view of Deas et al as claimed in claim 27 above and further in view of Dehe U.S. Patent No. 9,584,941 B2.
             Regarding claims 16 and 17, the combination of Nystrom in view of Deas does not expressly disclose a plurality of posts extending, in a direction parallel to the second dimension, from at least one of a first substrate disposed on a first side of the corrugated mems structure or a second substrate disposed on a second side of the corrugated MEMS structure, wherein each of the posts comprises a fixed electrode positioned adjacent at least a corresponding one of the plurality of MEMS electrodes. In a related field of endeavor, Dehe discloses disclose a plurality of posts extending, in a direction parallel to the second dimension, from at least one of a first substrate disposed on a first side of the corrugated mems structure (Fig. 5, anti-sticking bumps 2 extend from a side of a first substrate (164-polysilicon substrate) facing the corrugated mems structure (membrane 14)) or a second substrate disposed on a second side of the corrugated MEMS structure, wherein each of the posts comprises a fixed electrode positioned adjacent at least a corresponding one of the plurality of MEMS electrodes (polysilicon substrate 164 serves as an electrode to attract or repel the membrane due to electrostatic force i.e., the membrane also acts as an electrode, col. 5, lines 39-46).
              Regarding claim 28, the combination of Nystrom in view of Deas discloses a method as claimed. The combination of Nystrom in view of Deas further discloses a first substrate disposed on a first side of the corrugated MEMS structure (Deas Fig. 1A). The combination of Nystrom in view of Deas does not expressly disclose a second substrate disposed on a second side of the corrugated MEMS structure, and wherein the direction that is parallel to the second dimension extends along a surface of the second substrate. However, substrates disposed on both sides of a MEMS structure is well-known in the art as taught by Dehe (Fig. 5, first stator 12 functions the same as the first substrate and second stator 16 functions the same as the second substrate. Corrugated membrane 14 functions the same as the corrugated MEMS structure). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a dual substrate structure as taught by Dehe in the structure of the combination of Nystrom in view of Deas for both protection and enhanced movement of the corrugated MEMS structure.

Allowable Subject Matter
Claims 5-7, 9-13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        2 July 2022